*355Opinion by
Keefe, J.
At the trial it was stipulated that the reliquidation of the entries herein involved is similar in all material respects to that in Bel Paese Sales Co., Inc. v. United States (15 Cust. Ct. 7, C. D, 932). In accordance with stipulation and following the decision cited, judgment was entered directing the collector to reliquidate the entries herein, refunding the duty established to have been taken in excess, in accordance with the decisions and judgments in Abstracts 45360, 45643, 45540, 44859, and 45157.